STATE OF MINNESOTA                   FI LED
                                                                         August 6, 2015

                                  IN SUPREME COURT                       OFFICE OF
                                                                      APPELLATE COM TG
                                        A15-0555


In re Petition for Disciplinary Action against
Thomas Tippet Smith, a Minnesota Attorney,
Registration No. 0169894.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Thomas Tippet Smith committed

professional misconduct warranting public discipline, namely: failing to diligently

pursue a client matter, failing to communicate with that client, and failing to cooperate

with the Director's investigation, in violation of Minn. R. Prof. Conduct 1.3, 1.4, and

8.1(b), and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).

       Respondent waives his procedural rights under Rule 14, RLPR, withdraws his

previously filed answer, and unconditionally admits the allegations in the petition. The

parties jointly recommend that the appropriate discipline is a public reprimand and 2

years of supervised probation.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.      Respondent Thomas Tippet Smith is publicly reprimanded.


                                             1
      2.     Respondent shall pay $900 in costs and $95 in disbursements pursuant to

Rule 24, RLPR.

      3.     Respondent shall be subject to probation for 2 years, subject to the

following conditions:

      (a)     Respondent shall cooperate fully with the Director's Office in its
      efforts to monitor compliance with this probation. Respondent shall
      promptly respond to the Director's correspondence by its due date.
      Respondent shall provide the Director with a current mailing address and
      shall immediately notify the Director of any change of address.
      Respondent shall cooperate with the Director's investigation of any
      allegations of unprofessional conduct that may come to the Director's
      attention.   Upon the Director's request, respondent shall provide
      authorization for release of information and documentation to verify
      respondent's compliance with the terms of this probation;

      (b)  Respondent shall abide by the Minnesota Rules of Professional
      Conduct;

      (c)    Respondent shall be supervised by a licensed Minnesota attorney,
      appointed by the Director, to monitor compliance with the terms of this
      probation. Within 14 days from the date of the filing of this order,
      respondent shall provide the Director with the names of three attorneys who
      have agreed to be nominated as respondent's supervisor. If, after diligent
      effort, respondent is unable to locate a supervisor acceptable to the
      Director, the Director shall seek to appoint a supervisor. Until a supervisor
      has signed a consent to supervise, respondent shall, on the first day of each
      month, provide the Director with an inventory of client files as described in
      paragraph (d) below. Respondent shall make active client files available to
      the Director upon request;

      (d)    Respondent shall cooperate fully with the supervisor's efforts to
      monitor compliance with this probation. Respondent shall contact the
      supervisor and schedule a minimum of one in-person meeting per calendar
      quarter. Respondent shall submit to the supervisor an inventory of all
      active client files by the first day of each month during the probation. With
      respect to each active file, the inventory shall disclose the client name, type
      of representation, date opened, most recent activity, next anticipated action,
      and anticipated closing date. Respondent's supervisor shall file written



                                            2
reports with the Director at least quarterly, or at such more frequent
intervals as the Director may reasonably request;

(e)    Respondent shall initiate and maintain office procedures that ensure
that there are prompt responses to correspondence, telephone calls, and
other important communications from clients, courts, and other persons
interested in matters that respondent is handling and that will ensure that
respondent regularly reviews each and every file and completes legal
matters on a timely basis; and

(f)    Within 30 days from the date of the filing of this order, respondent
shall provide to the Director and to the probation supervisor, if any, a
written plan outlining office procedures designed to ensure that respondent
is in compliance with probation requirements. Respondent shall provide
progress reports as requested.

Dated: August 6, 2015

                                        BY THE COURT:




                                        A an C. Page
                                        Associate Justice




                                    3